Title: From Thomas Jefferson to William Rawle, 15 May 1793
From: Jefferson, Thomas
To: Rawle, William



Sir
Philadelphia May 15. 1793

By the inclosed papers you will perceive there is reason to believe that certain citizens of the United States have engaged in committing  depredations on the property and commerce of some of the nations at peace with the United States. I have it in charge to express to you the desire of the Government that you would take such measures for apprehending and prosecuting them as shall be according to law. I am not able to point out to you the individuals against whom suggestions have been made but take the liberty of referring you to Mr. Deblois and Mr. Sharpe Delany who may give you information on the subject. I am with great esteem Sir Your most obedient and Most humble servant
